Quillian, Judge.
The appellant was convicted of driving under the influence of intoxicating liquor. He appealed and the case is here for review. The only enumeration of error was that the trial judge erred in refusing, upon request, to charge the provisions of Code Ann. § 68-1625 (Ga. L. 1953, Nov. Sess., pp. 556, 575; Ga. L. 1966, pp. 70, 71) relative to a blood alcohol test and that the results of the test created certain evidentiary presumptions on the question of the defendant’s intoxication. The statute provides in part: “The Director of Fublic Safety shall designate one or more physicians or certified hospital technicians for each county to perform such tests upon the request of any person so arrested.”
In the present case the evidence revealed that the blood test was not performed by a designated specialist as prescribed by statute. Thus, under the holding in Pittman v. State, 110 Ga. App. 625 (139 SE2d 507), the evidentiary presumptions were not applicable, and the trial judge did not err in refusing to charge thereon.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.